ORDER

PER CURIAM.
Calvin Payne (“Defendant”) appeals his conviction of two counts of assault in the first degree and two counts of armed criminal action. Defendant argues that the trial court erred in refusing to submit Defendant’s proposed instruction on assault in the second degree, overruling Defendant’s motion for judgment of acquittal on one count and overruling defense counsel’s objections to the State’s closing argument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).